Case: 4:19-cv-02431-CDP Doc. #: 28 Filed: 09/21/20 Page: 1 of 2 PageID #: 1151




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

LYNN FENDLER,                                 )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )     No. 4:19 CV 2431 CDP
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
               Defendant.                     )

                            MEMORANDUM AND ORDER

      Plaintiff Lynn Fendler prevailed on her appeal for judicial review of an

adverse decision of the Social Security Administration and now requests attorney’s

fees under the Equal Access to Justice Act (EAJA) in the amount of $4,734.98. The

Commissioner does not object to plaintiff’s request for fees and asks that I order

payment in the amount requested. I will grant the request.

      This matter came before me on plaintiff’s appeal for judicial review of an

adverse decision of the Social Security Administration. In a Memorandum, Order,

and Judgment entered June 11, 2020, I reversed the Commissioner’s decision and

remanded the matter to the Commissioner for further administrative proceedings

under sentence four of 42 U.S.C. § 405(g). Plaintiff now seeks an award of

attorney’s fees inasmuch as she is a prevailing party, has a net worth of less than two

million dollars, and incurred these fees in this action. 28 U.S.C. § 2412(d). The
Case: 4:19-cv-02431-CDP Doc. #: 28 Filed: 09/21/20 Page: 2 of 2 PageID #: 1152




Commissioner does not oppose plaintiff’s motion but requests that any award be

made payable in accordance with Astrue v. Ratliff, 560 U.S. 586 (2010). Upon

review of plaintiff’s motion and the Commissioner’s response, I find the requested

fees and the Commissioner’s requested terms of payment to be reasonable.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s Petition for Award of Attorney

Fees Pursuant to the Equal Access to Justice Act [25] is GRANTED.

      IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2412(d),

plaintiff shall recover attorney’s fees from the Social Security Administration in the

amount of Four Thousand, Seven Hundred Thirty-Four and 98/100 Dollars

($4,734.98).

      IT IS FURTHER ORDERED that, under the terms of the Assignment of

Federal Court EAJA Attorney Fee executed by the plaintiff in this case (see ECF

26-3), the award shall be made payable to attorney Kristen Van Fossen unless

plaintiff has a pre-existing debt owed to the United States, in which case the award

shall be made payable to the plaintiff and subject to offset to satisfy that debt.




                                            ___________________________________
                                            CATHERINE D. PERRY
                                            UNITED STATES DISTRICT JUDGE

Dated this 21st day of September, 2020.
                                           -2-
